FILED
                                                                                                       MAY 19 2009
                                     UNITED STATES DISTRICT COURT
                                                                                                 Clerk, U.S. District and
                                     FOR THE DISTRICT OF COLUMBIA                                  Bankruptcy Courts


         Timothy Bolton,                                )
                                                        )
                        Plaintiff,                      )
                                                        )
                v.                                              Civil Action No.
                                                        )
                                                        )
                                                                                         09 0923
         Frank Robles,                                  )
                                                        )
                        Defendant.                      )


                                            MEMORANDUM OPINION

                The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis.

         The Court will grant the application to proceed in forma pauperis and dismiss the complaint.

                Plaintiff alleges, among other things, that a neurologist told him that plaintiff had a

         foreign object, a microchip transmitter, in his brain, and estimated that it had been in plaintiffs

         head since plaintiff was about two years old. CompI. at 3. Plaintiff seeks the neurologist's

         report, alleges that the neurologist has refused to provide the requested report, and plaintiff offers

         his suspicion that defendant, a detective with the San Diego Police Department, has convinced

         the neurologist not to release the report to plaintiff. Compl. at 4. As relief, plaintiff asks this

         court to authorize a hospital- preferably Georgetown [University] Hospital- to perform a

         CAT scan on plaintiff and to provide plaintiff with court-appointed counsel to assist in pursuing

         this matter. Id. As further relief, plaintiff wants the court to "reverse the guilty verdict on the

         alleged sales charged" and "have his record clear and/or expunged." Id.

                This complaint presents precisely the sort of incoherent, "fantastic or delusional

         scenarios" that warrant dismissal. Neitzke v. Williams, 490 U.S. 319, 328 (1989). Accordingly,




/ rJ I
this complaint will be dismissed under 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of

frivolous complaints that are filed by plaintiffs proceeding in forma pauperis).

        A separate order accompanies this memorandum opinion.




Date:   ~ ~ad!




                                               -2-